DETAILED ACTION
	This is a final Office Action on the merits for application 17/132,074. Receipt of the amendments and arguments filed on 02/04/2022 is acknowledged.
Claims 1-8 and 11-22 are pending.
Claims 9 and 10 are cancelled.
Claims 1-8 and 11-22 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotronis (DE 102014112060).
Regarding claim 1, Kotronis discloses a decking anchor, the anchor comprising:
an anchor head comprising:
a primary anchor portion (#20) with two or more primary anchor projections (the left and right projections that extend from the center of the anchor portion #20) comprising a first primary anchor projection (the left projection of figure 4) and a second primary anchor projection (the right projection of figure 4); and
a secondary anchor portion (#32) with two or more secondary anchor projections (the left and right projections that extend from the center of the 
wherein the secondary anchor portion is operatively coupled to the primary anchor portion (see figures 4 and 5, where the primary and secondary portions are rotatably coupled to one another); and
a fastener (#17) operatively coupled to the primary anchor portion or the secondary anchor portion of the anchor head (see figures 2 and 4);
wherein in an assembly position the primary anchor portion and secondary anchor portion are configured to pass through an opening into a cavity of a flute of decking (see figure 5, where the primary and secondary portions are positioned so as to be inserted within an opening of a flute, where such a flute is not positively defined nor required), wherein the flute comprises an upper flange, a portion of a lower flange and a portion of a second lower flange, and opposing webs operatively coupling the upper flange and the portion of the first lower flange and the portion of the second lower flange (as explained above, such a flute is not positively defined nor required and the anchor of Kotronis is configured to be used with such a flute);
wherein the two or more primary anchor projections are configured to rotate with respect to the two or more secondary anchor projections to move between the assembly position and an installed position (see figure 4); and
wherein in the installed position, the first primary anchor projection and the first secondary anchor projection are configured to contact a first web of the opposing 
Regarding claim 2, Kotronis disclose the two or more primary anchor projections are configured to rotate with respect to the two or more secondary anchor projections in response to the two or more primary anchor projections and the two or more secondary anchor projections being biased against the webs in the cavity of the decking (the spring #30 of the prior art is configured to bias the primary and secondary anchor projections towards one another and where the anchor of figure 2 of Kotronis is configured to be used with a differently shaped decking cavity which would move such a primary anchor projection relative to the secondary anchor projection upon release of the fastener #17 after compressing the spring and thus meet such limitations as defined).
Regarding claim 3, Kotronis discloses a biasing member (#30), wherein the biasing member biases the primary anchor portion and the secondary anchor portion together (see figure 2).
Regarding claim 4, Kotronis discloses the biasing member comprises a compression spring (#30).
Regarding claim 7, Kotronis discloses the anchor head comprises a locking mechanism (the receiving pocket #35 that is T-shaped as depicted in figure 6 can be considered the locking mechanism along with the biasing spring #30).
Regarding claim 8, Kotronis discloses the locking mechanism comprises a tongue and groove connection operatively coupled to the primary anchor portion or the secondary anchor portion, wherein in the assembly position the tongue and groove connection is unlocked and in the installed position the tongue and groove connection is locked (see figure 5, where the tongue and groove connection between the primary and secondary portions is unlocked and figure 4 depicts the tongue and groove connection between such portions in the locked position).
Regarding claim 11, Kotronis discloses at least a portion of the two or more primary anchor projections or the two or more secondary anchor projections comprise a curved surface (figures 4 and 5 depict an end of the primary anchor projections is curved in order to make rotation within the channel easier).
Regarding claim 12, Kotronis discloses a removal mechanism (#21) operatively coupled to the primary anchor portion or the secondary anchor portion (the removal mechanism #21 is operatively coupled to both the first and second portions), wherein the removal mechanism allows movement of the primary anchor portion with respect to the secondary anchor portion (the removal mechanism #21 allows the fastener to be moved relative to the secondary anchor portion and thus the primary anchor portion relative to the secondary portion to rotate the primary anchor portion).
Regarding claim 14, Kotronis discloses a stop (#21) operatively coupled to the fastener (see figure 5), wherein the stop impedes movement of the anchor within the decking when the stop is operatively coupled to the decking (see figures 2 and 5).

Claim(s) 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linka (DE 102014110192).
Regarding claim 1, Linka discloses a decking anchor, the anchor comprising:
an anchor head comprising:
a primary anchor portion (#8) with two or more primary anchor projections (the left and right projections #15 that extend from the center of the anchor portion) comprising a first primary anchor projection (the left projection of figure 1) and a second primary anchor projection (the right projection of figure 1); and
a secondary anchor portion (#6) with two or more secondary anchor projections (the left and right projections #17 and #16 that extend from the center of the secondary portion) comprising a first secondary anchor projection (the left projection of figure 1) and a second secondary anchor projection (the right projection of figure 1),
wherein the secondary anchor portion is operatively coupled to the primary anchor portion (see figures 1 and 2, where the primary and secondary portions are rotatably coupled to one another); and
a fastener (#2) operatively coupled to the primary anchor portion or the secondary anchor portion of the anchor head (see figures 1 and 2);
wherein in an assembly position the primary anchor portion and secondary anchor portion are configured to pass through an opening into a cavity of a flute of decking (see figure 2, where the primary and secondary portions are positioned so as to be inserted within an opening of a flute, where such a flute is not positively defined nor required), wherein the flute comprises an upper flange, a portion of a first lower flange and a portion of a second lower flange, and opposing webs operatively coupling the upper flange and the portion of the first lower flange and the portion of the second lower flange (as explained above, such a flute is not positively defined nor required and the anchor of Linka is configured to be used with such a flute);
wherein the two or more primary anchor projections are configured to rotate with respect to the two or more secondary anchor projections to move between the assembly position and an installed position (see figure 2); and
wherein in the installed position the first primary anchor projection and the first secondary anchor projection are configured to contact a first web of the opposing webs, and the second primary anchor projection and the second secondary anchor projection are configured to contact a second web of the opposing webs (Such a contact between the opposing webs and the flute is not positively defined. A person is capable of inserting the anchor of Linka within a V-shaped flute element such that upper and lower flanges are connected by oblique angled webs, where the secondary projections would contact the ends of the webs as depicted in figure 2 of Linka while the primary projections would contact a respective oblique extending web and thus meet such limitations as defined.).
Regarding claim 2, Linka disclose the two or more primary anchor projections are configured to rotate with respect to the two or more secondary anchor projections in response to the two or more primary anchor projections and the two or more secondary anchor projections being biased against the webs in the cavity of the decking (the spring #4 of the prior art is configured to bias the primary and secondary anchor projections towards one another and where the anchor of figure 2 of Linka is configured to be used with a differently shaped decking cavity which would move such a primary anchor projection relative to the secondary anchor projection upon release of the fastener #2 and thus meet such limitations as defined).
Regarding claim 3, Linka discloses a biasing member (#4), wherein the biasing member biases the primary anchor portion and the secondary anchor portion together (see figure 2).
Regarding claim 4, Linka discloses the biasing member comprises a compression spring (#4).
Regarding claim 5, Linka discloses the primary anchor portion comprises a primary anchor aperture (#13) and wherein the secondary anchor portion comprises a secondary anchor aperture (#12), and wherein the primary anchor aperture and the secondary anchor aperture are operatively coupled through the fastener (see figures 1 and 2).
Regarding claim 6, Linka disclose the fastener comprises a fastener threaded portion (see figure 1) and wherein the primary anchor aperture comprises a primary aperture threaded portion (#14), and wherein the fastener threaded portion is operatively coupled to the primary aperture threaded portion (see figure 1).
Regarding claim 7, Linka discloses the anchor head comprises a locking mechanism (the receiving pocket between legs #16 and #18 which the portion #8 is to be received within as depicted in figure 2 can be considered the locking mechanism along with the biasing spring #4).
Regarding claim 8, Linka discloses the locking mechanism comprises a tongue and groove connection operatively coupled to the primary anchor portion or the secondary anchor portion, wherein in the assembly position the tongue and groove connection is unlocked and in the installed position the tongue and groove connection is locked (see figure 2, where the tongue and groove connection between the primary and secondary portions is unlocked when the primary portion is rotated out of the groove and the tongue and groove connection between such portions is in the locked position when the anchor head is first inserted into the channel).
Regarding claim 11, Linka discloses at least a portion of the two or more primary anchor projections or the two or more secondary anchor projections comprise a curved surface (figure 1 depicts the secondary anchor projections are curved at #18 as well as at the ends of the projections #16 and #17 that extend form the horizontal portion of the second portion #6).
Regarding claim 12, Linka discloses a removal mechanism (the aperture formed above element #18 of figure 1) operatively coupled to the primary anchor portion or the secondary anchor portion (the removal mechanism #18 is operatively coupled to the second portion), wherein the removal mechanism allows movement of the primary anchor portion with respect to the secondary anchor portion (the removal mechanism 
Regarding claim 13, Linka discloses the removal mechanism comprises one or more removal apertures (the apertures at #18 of figure 1) in the primary anchor portion or the secondary anchor portion (see figure 1), wherein the one or more removal apertures receives a tool for moving the primary anchor portion with respect to the secondary anchor portion (see figure 2, where a tool is configured to be received within such an aperture #18 in order to engage the primary anchor portion and move the primary anchor portion relative to the second portion).
Regarding claim 14, Linka discloses a stop (the head of the fastener at #11) operatively coupled to the fastener (see figure 1), wherein the stop impedes movement of the anchor within the decking when the stop is operatively coupled to the decking (see figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kotronis in view of Potts et al. (U.S. Patent 7,241,094).
Regarding claim 5, Kotronis discloses the claimed invention including the secondary anchor portions comprises an aperture that receives the fastener #17 except specifically for the primary anchor portion comprises a primary anchor aperture such that the primary and secondary apertures are operatively coupled through the fastener. Instead, it appears the primary anchor portion is integrally coupled/formed with the fastener #17. It is highly well known in the art, as evidenced by Potts et al., that such anchor heads can be constructed such that the primary anchor portion comprises of a threaded aperture that is configured to receive a threaded fastener #50 that extends through a non-threaded hole #40 of the secondary anchor portion. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the anchor head of Kotronis such that the primary anchor portion comprises of a threaded aperture that is to connect to the fastener and align with the aperture of the secondary anchor portion, as taught in Potts et al., in order to make manufacture and transport of such pieces separately easier and also since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (1969).
Regarding claim 6, Kotronis in view of Potts et al. render obvious the fastener comprises a fastener threaded portion (the threaded portion of fastener #50 of Potts et al., which would be substituted within Kotronis as explained above) and wherein the primary anchor aperture comprises a primary aperture threaded portion (see Potts et al. at #14, where such features would be provided within Kotronis as explained above), and wherein the fastener threaded portion is operatively coupled to the primary aperture 
Regarding claim 15, Kotronis discloses a decking system comprising:
one or more anchors, wherein each of the one or more anchors comprise: an anchor head comprising:
a primary anchor portion (#20) with two or more primary anchor projections (the left and right projections that extend from the center of the anchor portion #20) comprising a first primary anchor projection (the left projection of figure 4) and a second primary anchor projection (the right projection of figure 4); and
a secondary anchor portion (#32) with two or more secondary anchor projections (the left and right projections that extend from the center of the secondary portion #32) comprising a first secondary anchor projection (the left projection of figure 4) and a second secondary anchor projection (the right projection of figure 4),
wherein the secondary anchor portion is operatively coupled to the primary anchor portion (see figures 4 and 5, where the primary and secondary portions are rotatably coupled to one another); and
a fastener (#17) operatively coupled to the primary anchor portion or the secondary anchor portion of the anchor head (see figures 2 and 4);
wherein in an assembly position the primary anchor portion and secondary anchor portion are configured to pass through an opening into a cavity of a flute 
wherein the two or more primary anchor projections are configured to rotate with respect to the two or more secondary anchor projections to move between the assembly position and an installed position (see figure 4).
Kotronis discloses the decking system comprises of a concrete element #10 with an anchor rail #11 embedded therein and thus does not specifically disclose a decking comprising a plurality of flutes with upper and lower flanges and webs as defined such that the primary and secondary anchor projections contact the opposing webs of the decking in the installed position. However, it is highly well known in the art, as evidenced by Potts et al., that decking #60 can be constructed with a plurality of flutes #68, where such flutes are constructed with an upper flange #66, lower flanges #70 and #72 and webs #62 and #64 extending therebetween, where a decking anchor is configured to be inserted within the flute and contact the webs of the flute to lock the anchor in place. Therefore, it would have been obvious to have configured the anchors of Kotronis so as to be used within a decking comprising of flutes and inserted such anchors of Kotronis within the flutes of a decking, as taught in Potts et al., in order to allow elements to be attached to different types of decking structures, such as ones with flutes of dovetail shape. The primary anchor projections of Kotronis could thus be configured to comprise of angled surfaces #18 as depicted in Potts et al. in order to properly engage the angled web surfaces, where the secondary anchor projections would be considered to similarly contact the bottom ends of the webs at the opening since Kotronis depicts the secondary anchor projections are configured to be sized to 
Regarding claim 16, Kotronis in view of Potts et al. render obvious the two or more primary anchor projections are configured to rotate with respect to the two or more secondary anchor projections in response to the two or more primary anchor projections and the two or more secondary anchor projections being biased against the opposing webs in the cavity of the flute of the decking (the spring #30 of Kotronis is configured to bias the primary and secondary anchor projections towards one another such that any vertical movement of the primary projections away from the secondary projections and rotation of such projections relative to one another would thus allow rotation of the primary projections relative to secondary projections when the force applied to the fastener #17 is released and the spring #30 biases such projections to the position as depicted in figure 5).
Regarding claim 17, Kotronis in view of Potts et al. render obvious the one or more anchors further comprise a biasing member (Kotronis; #30), wherein the biasing member biases the primary anchor portion and the secondary anchor portion together (see figure 2 of Kotronis).
Regarding claim 18, Kotronis in view of Potts render obvious the primary anchor portion comprises a primary anchor aperture and wherein the secondary anchor portions comprises a secondary anchor aperture and wherein the primary anchor aperture and the secondary anchor aperture are operatively coupled through the fastener (It is highly well known in the art, as evidenced by Potts et al., that such anchor heads can be constructed such that the primary anchor portion comprises of a threaded Nerwin v. Erlichman, 168 USPQ 177, 179 (1969).).
Regarding claim 19, Kotronis in view of Potts et al. render obvious the anchor head comprises a locking mechanism (the receiving pocket #35 of Kotronis is T-shaped as depicted in figure 6 and can be considered the locking mechanism along with the biasing spring #30).
Regarding claim 20, Kotronis discloses a method of installing an anchor in decking, the method comprising:
installing an anchor head (#12) into a cavity of a flute within the decking with the anchor head in an assembly position (see figure 5);
wherein the anchor comprises the anchor head comprising:
a primary anchor portion (#20) with one or more primary anchor projections (the left and right projections that extend from the center of the anchor portion #20) comprising a first primary anchor projection (the left projection of figure 4) and a second primary anchor projection (the right projection of figure 4); and
a secondary anchor portion (#32) with one or more secondary anchor projections (the left and right projections that extend from the center of the secondary portion #32) comprising a first secondary anchor projection (the left projection of figure 4) and a second secondary anchor projection (the right projection of figure 4),
wherein the secondary anchor portion is operatively coupled to the primary anchor portion (see figures 4 and 5, where the primary and secondary portions are rotatably coupled to one another); and
a fastener (#17) operatively coupled to the primary anchor portion or the secondary anchor portion of the anchor head (see figures 2 and 4);
wherein in the assembly position the primary anchor portion and the secondary anchor portion are configured to pass through an opening into the cavity of the flute of the decking (see figure 5, where the primary and secondary portions are positioned so as to be inserted within an opening of a flute of the decking);
installing the anchor into an installed position (see figure 4);
wherein during installation the two or more primary anchor projections rotate with respect to the two or more secondary anchor projections to move from the assembly position to an installed position (see figure 4).
Kotronis discloses the decking system comprises of a concrete element #10 with an anchor rail #11 embedded therein and thus do not specifically disclose a decking comprising a plurality of flutes with upper and lower flanges and opposing webs as defined such that the primary and secondary anchor projections contact the opposing webs of the decking in the installed state. However, it is highly well known in the art, as 
Regarding claim 21, Kotronis in view of Potts et al. render obvious the two or more primary anchor projections are configured to rotate with respect to the two or more secondary anchor projections in response to the two or more primary anchor projections and the two or more secondary anchor projections being biased against the opposing webs in the cavity of the decking (the spring #30 of Kotronis is configured to bias the primary and secondary anchor projections towards one another and where the anchor of figure 2 of Kotronis is to be used with a differently shaped decking cavity, such as the flute as taught in Potts et al. above, which would move such a primary anchor projection 
Regarding claim 22, Kotronis in view of Potts et al. render obvious a biasing member (Kotronis; #30), wherein the biasing member biases the primary anchor portion and the secondary anchor portion together (see figure 2 of Kotronis).

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the prior art of Kotronis and Linka fail to disclose four separate projections that are configured to contact respective opposing webs of a flute, as explained above, such a flute is not positively defined within the limitations of claim 1 and thus such limitations only define that such anchors of the prior art are configured to so function and be positioned when in an installed state. Both Kotronis and Linka disclose secondary anchor portions with first and second projections that are to be inserted within a slot formed by a flute of a decking. Though both Kotronis and Linka disclose the use of C-shaped channels which the anchors are to be engaged within, Potts et al. disclose such anchors can similarly function within dovetail shaped .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635